MEMORANDUM DECISION

Pursuant to Ind. Appellate Rule 65(D),                                     FILED
this Memorandum Decision shall not
                                                                      Oct 18 2016, 7:56 am
be regarded as precedent or cited before
any court except for the purpose of                                        CLERK
                                                                       Indiana Supreme Court
                                                                          Court of Appeals
establishing the defense of res judicata,                                   and Tax Court

collateral estoppel, or the law of the
case.


ATTORNEY FOR APPELLANT                                  ATTORNEY FOR APPELLEE
Laura L. Rybicki                                        Adam J. Sedia
Dugan, Repay & Rybicki, P.C.                            Rubino, Ruman, Crosmer & Polen
St. John, Indiana                                       Dyer, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the                                    October 18, 2016
Guardianship of A.P., Adult,                            Court of Appeals Case No.
                                                        45A05-1602-GU-300
Louisa Jurich,                                          Appeal from the Lake Superior
Appellant-Petitioner,                                   Court
                                                        The Honorable William E. Davis,
        v.                                              Judge
                                                        Trial Court Cause No.
Louis Picicco,                                          45D01-1012-GU-63
Appellee-Respondent.




Najam, Judge.




Court of Appeals of Indiana | Memorandum Decision 45A05-1602-GU-300 | October 18, 2016         Page 1 of 22
                                       Statement of the Case
[1]   Louisa Jurich appeals from the trial court’s order accepting Louis Picicco’s

      amended verified account of administration of the guardianship of A.P.

      (“amended account”) and denying Jurich’s petition to remove Picicco as

      guardian of A.P. Jurich presents two issues for our review:

              1.      Whether the trial court erred when it accepted Picicco’s
                      amended account.

              2.      Whether the trial court erred when it denied Jurich’s
                      petition to remove the guardian without first conducting a
                      hearing.


[2]   We affirm.


                                 Facts and Procedural History
[3]   A.P., a widow, was born in 1926 and resides in St. John with her adult

      daughter Joanne Hubbell and one other person. A.P. has four children,

      including Hubbell, Jurich, and Picicco. In December 2010, Jurich filed a

      verified petition for appointment of temporary and permanent guardian of the

      person and estate of A.P. alleging that A.P. was “exhibiting mental deficiencies

      indicative of dementia and/or Alzheimer’s Disease” and was incapable of

      taking care of her person and her finances. Appellant’s App. at 15. Following

      a hearing on that petition, the trial court appointed Picicco guardian over A.P.’s

      person and estate. The trial court’s order on petition for letters of guardianship

      provided in relevant part as follows:


      Court of Appeals of Indiana | Memorandum Decision 45A05-1602-GU-300 | October 18, 2016   Page 2 of 22
        [A.P.] is an adult who is incapable of handing her financial
        affairs. She has poor memory but she appears to retain the ability
        to care for her person, to make certain decisions about her
        personal care and to decide with whom she communicates and at
        what times. [A.P.] admits that she doesn’t understand what
        property she owns or what is happening with her money and she
        requests that if a guardian is appointed over her, then she wishes
        her son[, Picicco,] to be appointed as her guardian. The Court
        finds that her son[, Picicco,] should be appointed [A.P.]’s
        guardian.

        [A.P.] and her late husband had made arrangements to live out
        their years in a home with their daughter [Hubbell] although in
        separate quarters with separate entrances. That is the situation
        under which [A.P.] resides today and it should remain that way
        unless and until circumstances materially change. [A.P.] and her
        late husband appear to have paid a substantial amount of money
        towards the purchase of that home in exchange for the
        convenience of having their daughter [Hubbell] assist them to an
        undetermined extent. [Hubbell] has, in fact, offered some
        assistance since the middle of 2009. . . .

                                               ***

        A good deal of animosity, at least among [A.P.]’s children, has
        been created by certain expenditures of [A.P.]’s money that were
        made under color of power of attorney or otherwise. [A.P.]
        herself is worried about what is being done with her finances. . . .

                                               ***

        IT IS THEREFOR[E] ORDERED as follows

        1.      [A.P.] is an adult in need of a guardian of her estate and a
                guardian with limited powers over her person.



Court of Appeals of Indiana | Memorandum Decision 45A05-1602-GU-300 | October 18, 2016   Page 3 of 22
        2.      Her son Louis Picicco is hereby appointed the guardian
                over her estate and with limited powers over her person.
                The Clerk shall issue letters of Guardianship to him upon
                his qualification by taking oath [sic]. The requirement of a
                bond will be determined upon receipt of an inventory.

        3.      The Guardian shall prepare and file an inventory of
                [A.P.]’s assets and a description of her income within 60
                days of the date of this Order. . . .

        4.      Within 90 days of the date of this Order, the Guardian
                shall, to the extent possible, reconstruct and file with this
                court an accounting of [A.P.]’s income and expenditures
                for the period July 1, 2010 through December 31,
                2010. . . .

                                               ***

        6.      The Guardian shall seek Court approval before [A.P.]’s
                assets are used for making gifts in excess of $50 to any one
                individual and shall only make such gifts after determining
                that [A.P.] knowingly wanted to make the gift.

        7.      [A.P.] shall have unrestricted visitation rights with
                whomever she wishes to visit.

                                               ***

        9.      After the filing of the accounting, the Guardian shall
                propose a periodic allowance to be given to [A.P.] so that
                she may have petty cash to spend as she sees fit.

                                               ***

        11.     The Clerk is Directed to issue Letters of Guardianship to
                Louis Picicco with unlimited powers over the Estate of


Court of Appeals of Indiana | Memorandum Decision 45A05-1602-GU-300 | October 18, 2016   Page 4 of 22
                        [A.P.] and with the following limitations on the powers
                        over the person of [A.P.]:

                        [A.P.] retains the right to visit with whomever she wishes
                        including going outside the house as long as it is not for an
                        overnight.

                        Each of [A.P.]’s children shall have unimpeded visitation
                        rights with [A.P.] as long as [A.P.] desires to see them.

                        [A.P.] shall retain the right to decide what she eats, what
                        she wears and what she does with her time.

                        The Guardian is directed and authorized to take [A.P.] for
                        at least semi-annual physical and mental check-ups, with
                        or without [A.P.]’s cooperation.


      Id. at 29-31.


[4]   On March 31, 2011, Picicco filed an inventory of A.P.’s assets, and on August

      15, he filed an accounting and a “Petition to Approve Budget and

      Expenditures.” Id. at 40. In the Petition, Picicco stated that A.P.’s monthly

      income totaled $1297, and he asked the trial court to approve the following

      monthly expenses: $213.88 for supplemental insurance; $145.45 for one-half of

      the water/sewer bill; $117.55 for one-half of the Comcast cable/telephone bill;

      $157.74 for one-half of the gas/electric bill;1 $107.73 for A.P.’s share of the real

      estate taxes; $450 for “food, household supplies”; $100 for gifts to “family




      1
        In the petition, Picicco states that the “actual living space occupied by [A.P.] is approximately 38% of the
      entire square footage of the residence.” Appellant’s App. at 40.

      Court of Appeals of Indiana | Memorandum Decision 45A05-1602-GU-300 | October 18, 2016             Page 5 of 22
      members, birthdays, anniversaries, holidays”; and $100 for “miscellaneous.”

      Id. at 41. In an order dated September 21, the trial court approved the budget.

      However, after “interested parties” met to discuss said budget, Picicco moved

      the trial court to vacate the order, which it did. Id. at 45.


[5]   On October 9, 2013, Picicco filed his First Current Account of A.P.’s assets

      covering the period from January 12, 2011, to May 31, 2013. In that filing,

      Picicco included a list of A.P.’s assets, including her income from interest

      income and Social Security benefits, and an itemized list of “Disbursements.”

      Id. at 48. Picicco did not substantiate the disbursements with copies of receipts.


[6]   On December 10, Jurich filed her Objections to Guardian’s First Current

      Account in which she alleged the following: Picicco omitted Social Security

      benefits from January 1, 2011, through March 30, 2011; the Disbursements

      were “excessive” including, for instance, an average of $570 per month spent on

      food and groceries, “which is twice the average cost of food” estimated by the

      USDA for an average woman over seventy-one years of age; A.P.’s share of the

      utilities is not commensurate with her usage of the utilities; and Picicco failed to

      substantiate the disbursements with receipts as required by local rule. Id. at 57.


[7]   On January 2, 2014, Picicco filed the amended account in an attempt to address

      some of Jurich’s objections. Again, Picicco did not submit copies of receipts to

      substantiate the listed disbursements. Instead, Picicco submitted an “Affidavit

      Regarding Receipts” in which he stated that “he has receipts available with

      respect to all disbursements contained in his accounting.” Id. at 75. On


      Court of Appeals of Indiana | Memorandum Decision 45A05-1602-GU-300 | October 18, 2016   Page 6 of 22
      February 11, Jurich filed her Objections to Guardian’s First Current Account—

      Amended alleging in relevant part that: the trial court should require Picicco

      “to produce records and receipts confirming the actual amount of income

      received and disbursements made” during the period of the accounting; the

      stated amount of Social Security benefits does not comport with the total

      amount A.P. should have received for that period; the disbursements for food

      and groceries still far exceeds that required for A.P.’s personal consumption;

      and A.P.’s share of utilities does not comport with her usage of those utilities.

      Also on February 11, Jurich filed a petition to remove Picicco as guardian of

      A.P.


[8]   On April 29, Picicco filed a response to Jurich’s objections to the amended

      account. In his response, Picicco stated that, in appointing him guardian over

      A.P., the trial court gave him “limited powers over the Ward’s estate.” Id. at

      96. In particular, Picicco stated that “the Court’s order indicates that the Ward

      was to be allowed certain freedoms in the use of her assets and that the

      Guardian was to comply with the Ward’s desires in some circumstances as to

      the use of her assets.” Id. Picicco also stated as follows:


              3. All receipts for all grocery/household/toiletry item
              expenditures have been provided to counsel for Louisa Jurich. 1)
              That an actual total of the grocery/household/toiletry item
              expenditures for the time period of the accounting averages to
              exactly $480.24 per month. This is consistent with the costs of
              these items utilized by and desired by the Ward, is not an
              excessive amount and comports with this Court’s original order
              to allow the Ward liberal use of her assets. This also includes
              costs for the Ward’s contributions to holiday meals as desired by
      Court of Appeals of Indiana | Memorandum Decision 45A05-1602-GU-300 | October 18, 2016   Page 7 of 22
        the Ward for her family including her five children and their
        families. Contrary to the objection of Ms. Jurich, these
        expenditures are appropriate, comply with the Court’s original
        appointment order and are consistent with the desires of the
        Ward. 2) In addition, although the objecting party claims that
        she observed insufficient food present in the Ward’s home, she
        does not report to the Court that during the entire year 2013, she
        only visited the Ward on 10 occasions and only made one phone
        call to the Ward. Further, the Ward’s daughter who lives in the
        home with the Ward, handles the majority of the cooking and
        meal preparation for the Ward, as such, many times the food
        supplies are in the second kitchen of the home which is not
        visited by Ms. Jurich. 3) The Guardian has produced all medical
        records of the Ward to counsel for Ms. Jurich. In the one report
        where the Ward was noted as malnourished, the health
        professional only prescribes one can of Ensure as a treatment and
        the lab results from the blood taken on the day of the exam
        showed that the Ward’s levels in all areas tested were normal.
        See Exhibit A, attached hereto. In addition, in the Ward’s next
        examination, which occurred approximately one month later, the
        Ward was noted as being well nourished. See Exhibit “B”
        attached hereto.

        4. In the residence of the Ward, two other individuals reside in a
        larger portion of the house. The Ward’s living area has a full
        household of appliances and space such as a full kitchen,
        bathroom, laundry room, living area and bedroom. The
        Guardian has observed the Ward’s use of electricity and water in
        her living area and due to the excessive nature of her use, has
        determined to pay one-half of the entire household water and
        electric bills. The Guardian has discretion to make this
        determination and has made the calculation based on his
        informed observations. The Guardian is present with the Ward
        weekly and has ample access to view her habits. As to the
        Comcast bill, the Guardian only pays one half of the cost of the
        cable and phone and pays nothing toward the internet costs. The
        September 2011 through May 2013 bills for utility services have

Court of Appeals of Indiana | Memorandum Decision 45A05-1602-GU-300 | October 18, 2016   Page 8 of 22
        been produced and provided to counsel for Ms. Jurich. Further,
        the Guardian pays 19.61% of the real estate taxes owed on the
        residence as that represents the square footage occupied by the
        Ward. The real estate tax statements have been produced to
        counsel for Ms. Jurich.

                                               ***

        8. Finally, as to the accounting, Ms. Jurich takes issue with the
        purchase of fast food by the Ward for her companions on a few
        occasions. The Ward’s daughter Rose often takes her mother
        shopping and running errands, spending the entire day with
        Ward meeting the Ward’s needs. The Ward is adamant on some
        occasions that since the daughter takes her time and resources to
        assist her mother, the Ward wants to purchase lunch for the
        daughter. As the Court desired the Guardian to allow the Ward
        freedom in these types of expenditures and since the meals
        purchased were inexpensive, the Guardian determined these
        expenses were permissible. There are only a few instances where
        this took place and it is not a common occurrence for the Ward
        to purchase lunch out at a restaurant for her children. As to the
        ATM withdrawals, on any entry where the entire amount of the
        withdrawal was not spent entirely, the excess funds were retained
        by Ward. There are entries such as 5/12/12 where the amount
        spent exceeds the amount withdrawn from the ATM thus
        additional funds held by the Ward were used to supplement the
        withdrawal. Overall, the accounting shows an accurate depiction
        of the expenditures and income of the Ward, all receipts for the
        expenditures as well as bank statements and bill statements have
        been provided to the counsel for the objecting party and there is
        not any evidence that the Guardian misused or misappropriated
        any funds. As such, the accounting is proper and should be
        approved as amended.


Id. at 97-99 (emphases added).



Court of Appeals of Indiana | Memorandum Decision 45A05-1602-GU-300 | October 18, 2016   Page 9 of 22
[9]   On May 20, Jurich filed a reply to Picicco’s responses to her objections. Jurich

      alleged in relevant part that Picicco had mischaracterized the trial court’s order

      with respect to his obligation to manage A.P.’s finances. In particular, contrary

      to Picicco’s averment that the trial court had ordered him “to allow the Ward

      liberal use of her assets,” Jurich pointed out that Picicco had “unlimited powers

      over the estate” of A.P. and had limited powers only over A.P.’s person. Id. at

      170. And, while Picicco was allowed to “propose a periodic allowance to be

      given to [A.P.] so that she may have petty cash to spend as she sees fit,” there is

      no evidence that Picicco ever established such an allowance. Id. Thus, Jurich

      alleged, Picicco was not complying with the trial court’s order when he

      permitted A.P. to spend her own money freely on things like personal items and

      meals for other people. In particular, Jurich stated that,

              [b]ased upon the items purchased (as determined by examining
              receipts provided by Guardian in support of his Accounting), it is
              apparent that [A.P.]’s assets are being used to provide groceries
              and other items for individuals other than herself. The
              Respondent has compiled a report identifying of some of the
              items most frequently purchased. (Said Report is attached
              hereto, and incorporated herein by reference, as demonstrative
              Exhibit “C.”) The items purchased exceed what could
              reasonably be consumed by [A.P.]. As one example, in a one-
              month period of time (June of 2011), 14 loaves of bread, 32
              gallons of water, 41 pounds of bananas, and 6 gallons of orange
              juice were purchased. In some instances, the same items are
              being purchased on a daily basis. Additionally, there are a
              number of entries for items that were obviously purchased for
              someone other than [A.P.]. For example, the following items
              were purchased (sometimes repeatedly) over the course of the
              accounting period: feminine sanitary pads, dog food (although

      Court of Appeals of Indiana | Memorandum Decision 45A05-1602-GU-300 | October 18, 2016   Page 10 of 22
                [A.P.] does not own a dog), Blast deodorant for men, Degree
                deodorant for men, liquid makeup, Monster Energy Drinks,
                Aleve (which contradicts the Doctor’s Report provided by the
                Guardian which states that [A.P.] is currently taking “aspirin”),
                reading glasses ([A.P.] wears prescription glasses) and Lee Rider
                Jeans. Other items that were purchased, which the Respondent
                contends would not be within [A.P.]’s customary diet, include
                Flaming Hot Cheetos, salsa, Spaghettios, Lunchables, Danimal
                Yogurt, soy milk, almond milk, candy bars, cheese sticks,
                Pringles, Soda Pop, peanut butter, Pillsbury Toaster Streudel,
                Doritos, sour cream, frozen dinners, chocolate drinks, carryout
                chicken wings, Spanish Rice, cheesy brats, oysters, coconuts,
                bottles of wine, cheese in a can, picante sauce, Hot Pockets,
                Tostitos con queso, Armour Eckridge Sausage, Snapple,
                Gushers, and cakes for birthdays. (True and accurate copies of
                the receipts provided by the Guardian and showing these
                questionable expenditures are attached hereto, and incorporated
                herein by reference, as group Exhibit “D.”)


       Id. at 154-55.2


[10]   On March 27, 2014, the trial court held a hearing on Jurich’s objections to

       Picicco’s amended account.3 Jurich attempted to present testimony, but the

       trial court refused to let her testify, and neither party presented evidence. That

       same day, the trial court issued an order stating that it was allowing “the

       Guardian to address the second Set of objections in writing” and that it would




       2
         Jurich also addressed the alleged disproportionate share of the utilities being paid on behalf of A.P. and
       other concerns.
       3
         The trial court stated that it would hold an evidentiary hearing on Jurich’s petition to remove the guardian
       at a later date.

       Court of Appeals of Indiana | Memorandum Decision 45A05-1602-GU-300 | October 18, 2016            Page 11 of 22
       “then rule on the objections without further briefing or oral argument.” Id. at

       91. On April 28, Jurich filed a motion to reconsider the March 27 order and

       requested an evidentiary hearing on Picicco’s amended account and Jurich’s

       objections thereto. On April 29, Picicco filed his response to Jurich’s

       objections. On May 1, the trial court denied Jurich’s request for an evidentiary

       hearing, but permitted Jurich twenty days to file a reply to Picicco’s April 29

       response to her objections. And the court stated that it would then “rule

       without further oral arguments.” Id. at 150. On May 20, Jurich filed her reply

       to Picicco’s response to her objections.


[11]   On January 7, 2016, the trial court issued an order stating as follows:

               The Court has reviewed the Personal Representative’s Current
               Account and 1st Amended Current Account and Mrs. Jurich’s
               objections.

               The Court now accepts the Current account as amended.
               Further the Court directs that the other tenants in the home of
               the Ward need to pay a reasonable rent to the Guardianship
               estate which would include their reasonable share of utilities,
               maintenance, and other miscellaneous expenses on a monthly
               basis. Since the residence is owned by the Ward [sic]. If the
               physical or mental condition of the Protected Person has
               deteriorated since the opening of the guardianship someone
               should file a Petition for modification of the Court’s order.

                                                      ***




       Court of Appeals of Indiana | Memorandum Decision 45A05-1602-GU-300 | October 18, 2016   Page 12 of 22
                 The Petition to remove the Guardian is denied.[4]


       Id. at 14.


[12]   On February 5, Jurich filed with the trial court a motion for certification of

       interlocutory order for appeal, but she also filed with this court a notice of

       appeal stating in relevant part that she was appealing from a final judgment.

       Under Indiana Code Section 29-3-9-6(f), Picicco’s amended account “may be

       reviewed by the court at any subsequent time and does not become final until

       an account in final settlement is approved by the court[.]” Thus, the trial

       court’s order approving the amended account was, by statute, an interlocutory

       order. And, because the trial court denied Jurich’s petition to remove the

       guardian, Picicco’s appointment remains subject to the trial court’s supervision

       until the guardian has been finally discharged. Accordingly, the trial court’s

       order approving Picicco’s amended account and denying Jurich’s petition to

       remove the guardian was not a final judgment, but an interlocutory order, as it

       did not dispose of all issues as to all parties thereby ending the case. Georgos v.

       Jackson, 790 N.E.2d 448, 451 (Ind. 2003). And neither was it a final, appealable

       order under Trial Rule 54(B). See Martin v. Amoco Oil Co., 696 N.E.2d 383, 385

       (Ind. 1998) (citing Trial Rule 54(B) and noting that a judgment or order as to

       less than all of the issues, claims, or parties in an action may become final only




       4
           The trial court did not hold a hearing on Jurich’s petition to remove the guardian.


       Court of Appeals of Indiana | Memorandum Decision 45A05-1602-GU-300 | October 18, 2016    Page 13 of 22
       if the trial court, in writing, expressly determines that there is no just reason for

       delay and, in writing, expressly directs entry of judgment).


[13]   On February 10, the trial court certified the interlocutory order for appeal, and

       on February 18, that certification was noted in the chronological case summary.

       On March 18, Jurich timely filed with this court a motion to accept jurisdiction

       over the interlocutory appeal. A motions panel of this court denied that motion

       as moot, holding that “this is an interlocutory appeal as of right under Indiana

       Appellate Rule 14(A).” However, while the trial court’s order included an

       attorney’s fee award, which is an order for the payment of money, it did not

       require payment of attorney’s fees at a specific time. Accordingly, the order

       was not appealable as of right. See, e.g., Huber v. Montgomery, 940 N.E.2d 1182,

       1184-85 (Ind. Ct. App. 2010).


[14]   It is well established that a writing panel may reconsider a ruling by the motions

       panel. Simon v. Simon, 957 N.E.2d 980, 987 (Ind. Ct. App. 2011). While we

       are reluctant to overrule orders decided by the motions panel, this court has

       inherent authority to reconsider any decision while an appeal remains in fieri.

       Id. Here, by separate order, we have vacated our motions panel’s basis for

       accepting jurisdiction and have instead granted Jurich’s motion to accept

       jurisdiction over this interlocutory appeal pursuant to Indiana Appellate Rule

       14(B).




       Court of Appeals of Indiana | Memorandum Decision 45A05-1602-GU-300 | October 18, 2016   Page 14 of 22
                                           Discussion and Decision
                                 Issue One: Objections to Amended Account

[15]   Jurich first contends that the trial court erred when it approved Picicco’s

       amended account. The trial court is vested with discretion in making

       determinations as to the guardianship of an incapacitated person. See Ind.

       Code § 29-3-2-4 (2016); In re the Guardianship of A.L.C., 902 N.E.2d 343, 352

       (Ind. Ct. App. 2009). Thus, we apply the abuse of discretion standard to review

       the trial court’s order. A.L.C., 902 N.E.2d at 352. An abuse of discretion

       occurs when the trial court’s decision is clearly against the logic and effect of

       the facts and circumstances presented or if the court has misinterpreted the law.5

       Id.


[16]   A guardian is a fiduciary, I.C. § 29-3-1-6, and has “a statutory duty to manage

       the estate for the ward’s best interest,” Wells v. Guardianship of Wells, 731 N.E.2d
1047, 1051-52 (Ind. Ct. App. 2000), trans. denied. A guardian of an

       incapacitated person is responsible for the incapacitated person’s care and

       custody and for the preservation of the incapacitated person’s property to the




       5
          Jurich is correct that, where, as here, “‘only a paper record has been presented to the trial court, we are in
       as good a position as the trial court . . . and will employ de novo review. . . .’” Norris Ave. Prof’l Bldg. P’ship v.
       Coordinated Health, LLC, 28 N.E.3d 296, 298 (Ind. Ct. App. 2015) (quoting Munster v. Groce, 829 N.E.2d 52,
       57 (Ind. Ct. App. 2005)) (omissions original to Norris), trans. denied. But our de novo review is limited to the
       facts. Anderson v. Wayne Post 64, American Legion Corp., 4 N.E.3d 1200, 1206 (Ind. Ct. App. 2014), trans.
       denied. Because the trial court did not make findings of fact, and because the relevant facts are undisputed,
       we review the trial court’s approval of the amended account for an abuse of discretion.


       Court of Appeals of Indiana | Memorandum Decision 45A05-1602-GU-300 | October 18, 2016                  Page 15 of 22
       extent ordered by the court. I.C. § 29-3-8-1(b). In particular, a guardian shall

       do the following:


               (1) Act as a guardian with respect to the guardianship property
               and observe the standards of care and conduct applicable to
               trustees.

               (2) Protect and preserve the property of the protected person
               subject to guardianship . . . .

               (3) Conserve any property of the protected person in excess of
               the protected person’s current needs. . . .


       I.C. § 29-3-8-3.


[17]   Jurich maintains that the trial court should not have approved the amended

       account because (1) Picicco did not substantiate the amended account with

       sufficient evidence, namely, receipts, and (2) Picicco did not manage the estate

       in A.P.’s best interests. We address each contention in turn.

                                                    Evidence


[18]   Indiana Code Section 29-1-16-4, which applies to guardianships under Indiana

       Code Section 29-3-2-6, provides in relevant part that, “[w]hen an account is

       filed, the [guardian] shall also file receipts for disbursements of assets made

       during the period covered by the account. Whenever the [guardian] is unable to

       file receipts for any disbursements, the court may permit him to substantiate

       them by other proof.” Here, as Jurich points out, Picicco did not submit to the

       trial court receipts to substantiate the disbursements listed in the amended


       Court of Appeals of Indiana | Memorandum Decision 45A05-1602-GU-300 | October 18, 2016   Page 16 of 22
       account. However, Picicco’s amended account was verified, and he submitted

       to the trial court an “Affidavit Regarding Receipts” stating that “he has receipts

       available with respect to all disbursements contained in his accounting.”

       Appellant’s App. at 75. Picicco also provided copies of those receipts to Jurich,

       which gave her the opportunity to review them and make objections thereto.6

       We cannot say that Picicco did not submit sufficient evidence to support the

       amended account.

                                                    Best Interests


[19]   Jurich also contends that, because the amended account indicates that Picicco

       has not managed A.P.’s finances in a way to conserve her property “in excess of

       [her] current needs,” the trial court should not have approved the amended

       account. See I.C. § 29-3-8-3. In particular, Jurich maintains that the trial court

       should not have approved the amended account because:


               • the amended accounting does not contain any affirmative
               statement by the Guardian that the reported expenditures were in
               [A.P.]’s best interest or were necessary for [her] current needs for
               support . . . [and] none of the disbursements identified by the
               Guardian include any description of, or explanation for, the
               purpose of the expenditure.

               • many of the figures reported in the Guardian’s amended
               accounting are unclear and simply mathematically inaccurate.



       6
         We note that Jurich makes no contention that the expenditures listed in the amended account do not match
       up with receipts provided by Picicco. She merely contends that Picicco should have submitted those receipts
       to the trial court.

       Court of Appeals of Indiana | Memorandum Decision 45A05-1602-GU-300 | October 18, 2016       Page 17 of 22
               For example, the Guardian’s amended accounting contains an
               “ATM Detail Summary” which attempts to substantiate more
               than $10,000 in ATM withdrawals that were made by the
               Guardian or others. However, the total amount reported as
               having been withdrawn on any particular date is often
               inconsistent with the Guardian’s detailed breakdown of how the
               funds were used. The only explanation that the Guardian even
               attempted to provide for such discrepancies was that “on any
               entry where the entire amount of the withdrawal was not spent
               entirely, the excess funds were retained by Ward.” However, this
               explanation is inadequate. . . . [T]o the extent that such
               inconsistencies may have been caused by the unmonitored use of
               guardianship assets by someone other than the Guardian, the
               Guardian must either substantiate the accounting or be held
               accountable for the loss.


       Appellant’s Br. at 10-11. Finally, Jurich contends that


               any statements made by the Guardian to explain away
               discrepancies in his accounting under the guise that the funds
               were given directly to [A.P.]—an elderly adult whom the trial
               court has already found to be incapable of managing her own
               financial affairs—should have been subjected to the highest level
               of scrutiny.


       Id. at 15.


[20]   But Jurich does not direct us to any case law or statute setting out guidelines a

       trial court must follow in considering whether to approve a guardian’s interim

       account. Indeed, Jurich points out that,

               [t]he precise questions of how “specific” an accounting must be
               and what constitutes a prima facie showing that the accounting is
               proper appear to be questions of first impression in Indiana.

       Court of Appeals of Indiana | Memorandum Decision 45A05-1602-GU-300 | October 18, 2016   Page 18 of 22
               Therefore, there is no common law guidance on this issue.
               However, Jurich contends that an accounting that provides
               almost no detail regarding the purpose of the reported
               expenditures; that fails to include receipts, in direct contravention
               of Ind. Code § 29-1-16-4; and that does not even contain an
               affirmative statement by the Guardian that the expenditures
               reported were in the ward’s best interest or were necessary for the
               ward’s current needs for support (i.e., that the expenditures were
               proper) simply does not qualify.


[21]   We begin our analysis with Indiana Code Section 29-3-9-6, which provides that

       a guardian’s written verified account must include “the incapacitated

       person’s . . . current residence and a description of the condition and

       circumstances of the incapacitated person[.]” And Indiana Code Section 29-1-

       16-4, which, again, applies to guardianships per Indiana Code Section 29-3-2-6,

       provides as follows:


               Accounts rendered to the court by a personal representative shall
               be for a period distinctly stated and shall consist of three (3)
               schedules, of which the first shall show the amount of the
               property chargeable to the personal representative; the second
               shall show payments, charges, losses and distributions; the third
               shall show the property on hand constituting the balance of such
               account, if any. When an account is filed, the personal
               representative shall also file receipts for disbursements of assets
               made during the period covered by the account. Whenever the
               personal representative is unable to file receipts for any
               disbursements, the court may permit him to substantiate them by
               other proof. The court may provide for an inspection of the
               balance of assets on hand. The court may, upon its own motion,
               or upon petition, provide that verification of accounts or credits
               thereon may be made by the unqualified certificate of a certified
               public accountant in lieu of receipts or other proof.

       Court of Appeals of Indiana | Memorandum Decision 45A05-1602-GU-300 | October 18, 2016   Page 19 of 22
       Thus, while Picicco did not file receipts, the trial court is vested with discretion

       and “may permit” a guardian to substantiate disbursements by “other proof.”

       See id. Jurich does not contend that the amended account does not conform to

       any other specific statutory requirements. And Jurich’s bare contentions that

       Picicco was required to state the propriety and purpose of each expenditure

       finds no support in the law.


[22]   In essence, Jurich maintains that the trial court should not have approved the

       amended account because Picicco mishandled A.P.’s funds and because the

       amended account includes discrepancies and errors. But the trial court did not

       agree, and Jurich has not persuaded us that the court abused its discretion in

       that regard. Indeed, the trial court’s broad discretion over guardianships

       includes the discretion to, at any time, on its own motion, “confer upon the

       guardian any additional responsibilities and powers[.]” I.C. § 29-3-8-8(a)(1).

       Thus, if, as Jurich contends, the trial court’s initial guardianship order did not

       permit Picicco to use A.P.’s funds to pay for meals for others or buy groceries

       for family members living with her, the trial court had discretion to grant such

       permission at any time.


[23]   “A guardian is a mere officer of the court and is at all times subject to the

       supervision and control of the court appointing him in everything that pertains

       to the management of the ward’s estate or to his person.” Rittenour v. Hess (In re

       Guardianship of Boyer), 96 Ind. App. 161, 174 N.E. 714, 715 (1931). Jurich

       submitted her verified objections to the amended account to the trial court, and

       the court considered and weighed the evidence when it approved the amended

       Court of Appeals of Indiana | Memorandum Decision 45A05-1602-GU-300 | October 18, 2016   Page 20 of 22
       account. Jurich has not demonstrated that the trial court’s order is clearly

       against the logic and effect of the facts and circumstances presented or contrary

       to law. Given the trial court’s broad discretion in management of the

       guardianship, we cannot say that the trial court abused its discretion when it

       approved the amended account.


                               Issue Two: Petition to Remove the Guardian

[24]   Finally, Jurich contends that the trial court erred when it denied her petition to

       remove the guardian without first holding a hearing. Indiana Code Section 29-

       3-12-4 provides in relevant part that the court “may remove a guardian on its

       own motion or on petition of the protected person or any person interested in

       the guardianship, after notice and hearing, on the same grounds and in the

       same manner as is provided under IC 29-1-10-6 for the removal of a personal

       representative.” Jurich maintains that that statute required the trial court to

       hold a hearing on her petition to remove the guardian.


[25]   While the statute requires a hearing when a trial court removes a guardian, it

       does not appear to require a hearing when, as here, a court declines to remove a

       guardian. Id. But we need not decide whether the trial court erred when it did

       not hold a hearing on Jurich’s petition because any error was harmless. As

       Picicco points out, Jurich’s allegations in her objections to amended account

       and in her petition to remove the guardian were identical.7 Thus, the trial court




       7
         In her reply brief, Jurich asserts that she raised “additional issues” in her petition to remove the guardian,
       namely, “concerns about the Guardian’s failure and/or refusal to address [A.P.]’s need for in-home health

       Court of Appeals of Indiana | Memorandum Decision 45A05-1602-GU-300 | October 18, 2016              Page 21 of 22
       considered evidence relevant to the petition to remove the guardian when it

       considered Jurich’s objections to amended account. Indeed, on appeal, Jurich

       does not identify any evidence she would have proffered to the trial court at a

       hearing on the petition to remove the guardian that she did not include in her

       verified objections to the amended account. Any error in the trial court’s failure

       to hold a hearing on Jurich’s petition to remove the guardian was harmless.

       Ind. Appellate Rule 66.


[26]   Affirmed.


       Vaidik, C.J., and Baker, J., concur.




       care and supervision, and his failure to take [A.P.] for routine and periodic physical, mental, dental and eye
       examinations.” Reply Br. at 14. However, in her objections to amended account filed on February 11, 2014,
       Jurich alleged in relevant part that Picicco had not taken to A.P. to see her doctor as ordered by the court and
       that Picicco “has failed to provide adequate care and supervision” of A.P. Appellant’s App. at 82. Thus,
       these concerns were raised both in her objections to amended account and her petition to remove the
       guardian. Moreover, in its January 7, 2016, order the trial court stated that, “If the physical or mental
       condition of [A.P.] has deteriorated since the opening of the guardianship someone should file a Petition for
       modification of the Court’s order.” Id. at 14.

       Court of Appeals of Indiana | Memorandum Decision 45A05-1602-GU-300 | October 18, 2016            Page 22 of 22